DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the Election filed 7/22/2021.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4 and 17-20 in the reply filed on 7/22/2021 is acknowledged.
Newly submitted claims 21-32 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Newly added claims 21-32 are drawn to a different method of forming an IC.  i.e. 21. (New) A method for forming an integrated chip (IC), the method comprising: receiving a first portion of a semiconductor substrate, wherein the first portion of the semiconductor substrate has a first region and has a second region disposed on a first side of the first region of the first portion of the semiconductor substrate; forming an epitaxial structure having a first doping type over the first region of the first portion of the semiconductor substrate; forming a second portion of the semiconductor substrate over the epitaxial structure and over the first portion of the semiconductor substrate, wherein the second portion of the semiconductor substrate has a first region that overlies the epitaxial structure and overlies the first region of the first portion of the semiconductor substrate, and wherein the second portion of the semiconductor substrate has a second region that overlies the second region of the first portion of the semiconductor substrate; forming a first doped region having the first doping type in the first region of the second portion of the semiconductor substrate; forming a second doped region having a second doping type opposite the first doping type in the second region of the second portion of the semiconductor substrate; forming a first fin of the semiconductor substrate over the epitaxial structure .

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-32 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al., US Patent 10,276,558 B1.

Regarding claim 1, Anderson et al., shows a method for forming an integrated chip (IC), the method comprising: receiving a first portion of a semiconductor substrate, wherein the first portion of the semiconductor substrate has a first region and has a second region disposed on a first side of the first region (Fig. 14); forming an epitaxial structure (502) having a first doping type directly over the first region of the first portion of the semiconductor substrate (Fig. 4; Column 7, lines 58-62); forming a second portion of the semiconductor substrate over the epitaxial structure, the first region of the first portion of the semiconductor substrate, and the second region of the first portion of the semiconductor substrate; forming a first doped region having the first doping type in the second portion of the semiconductor substrate and directly over the epitaxial structure (Column 8, lines 4-8); forming a second doped region having a second doping type opposite the first doping type in the second portion of the semiconductor substrate (Column 9, lines 30-35), wherein the second doped region is formed on a second side of the epitaxial structure (Fig. 14); and forming a plurality of fins of the semiconductor substrate by selectively removing portions of the second portion of the semiconductor substrate (102/106; Fig. 8; Column 9, lines 19-24), wherein one or more fins of the plurality of fins are disposed directly over the epitaxial structure and one or more other fins of the plurality of fins are disposed directly over the second region of the first portion of the semiconductor substrate (Figs. 1-14).

    PNG
    media_image1.png
    768
    570
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    767
    562
    media_image2.png
    Greyscale

b.	Regarding claim 2, Anderson et al., shows the method of claim 1, wherein forming the epitaxial structure comprises: growing an epitaxial layer on an upper surface of the first portion of the semiconductor substrate via an epitaxial process (502; Fig. 5; Column 8, lines 4-8), wherein the epitaxial layer is formed as a continuous layer that 
C.	Regarding claim 3, Anderson et al., shows the method of claim 2, wherein the epitaxial layer is in-situ doped with first doping type dopants during the epitaxial process, such that the epitaxial layer has a first doping concentration of the first doping type dopants (Column 8, line 9-Column 9, line 35).
d.	Regarding claim 4, Anderson et al., shows the method of claim 3, wherein forming the first doped region comprises: after the epitaxial structure is formed, performing an implantation process to implant the first doping type dopants into the second portion of the semiconductor substrate, such that the first doped region has a second doping concentration of the first doping type dopants that is less than the first doping concentration (Column 8, line 9-Column 9, line 35).
e.	Regarding claim 17, Anderson et al., shows a method for forming an integrated chip (IC), the method comprising: forming an epitaxial structure having a first doping type directly over a first region of a first portion of a semiconductor substrate (502; Fig. 5; Column 8, lines 4-8); forming a second portion of the semiconductor substrate over the epitaxial structure and over the first portion of the semiconductor substrate (110), wherein the second portion of the semiconductor substrate contacts an upper surface of the epitaxial structure and an upper surface of a second region of the first portion of the semiconductor substrate, and wherein the second region of the first portion of the semiconductor substrate is disposed on a side of the epitaxial structure; forming a first doped region having the first doping type in the second portion of the semiconductor substrate and directly over the epitaxial structure (Right side); forming a second doped region having a second doping type opposite the first 
f.	Regarding claim 18, Anderson et al., shows the method of claim 17, wherein forming the second portion of the semiconductor substrate comprises: growing the second portion of the semiconductor substrate on both the epitaxial structure and the second region of the first portion of the semiconductor substrate by a first epitaxial process, wherein the second portion of the semiconductor substrate is formed with a first upper surface disposed directly over the epitaxial structure and a second upper surface disposed directly over the second region of the first portion of the semiconductor substrate, wherein the first upper surface is disposed over the second upper surface  (Column 8, line 9-Column 9, line 35; Fig 14 ).
g.	Regarding claim 19, Anderson et al., shows the method of claim 18, further comprising: before the first fin or the second fin are formed, performing a planarization process into the second portion of the semiconductor substrate to planarize the first upper surface and the second upper surface into a substantially planar third upper surface of the second portion of the semiconductor substrate (Column 8, line 9-Column 9, line 35).
h.	Regarding claim 20, Anderson et al., shows the method of claim 17, wherein: forming the epitaxial structure comprises growing an epitaxial layer on the first portion of the semiconductor substrate by a second epitaxial process, wherein the epitaxial layer is in-situ doped with first doping type dopants during the second epitaxial process, such that the epitaxial layer has a first doping concentration of the first doping type dopants; and forming the first doped region comprises performing an implantation process to implant the first doping type dopants into the second portion of the semiconductor substrate, such that the first 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAHVOSH J NIKMANESH whose telephone number is (571)270-1805. The examiner can normally be reached M-F IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Seahvosh Nikmanesh/Primary Examiner, Art Unit 2812